Exhibit 10.32

THIRD AMENDMENT
TO
PARTICIPATION AGREEMENT 

                THIS THIRD AMENDMENT TO PARTICIPATION AGREEMENT (this
"Amendment") is dated as of March 30, 2004, by and among QUANTUM CORPORATION, a
Delaware corporation, as Lessee (together with its permitted successors and
assigns, the "Lessee"); SELCO SERVICE CORPORATION, an Ohio corporation, as
Lessor (together with its permitted successors and assigns, the "Lessor");
COMERICA BANK, FLEET NATIONAL BANK and KEYBANK NATIONAL ASSOCIATION as
Participants (together with their permitted successors and assigns and SELCO
SERVICE CORPORATION, in its capacity as a Participant, each a "Participant" and
collectively the "Participants"); and KEYBANK NATIONAL ASSOCIATION (in such
capacity, together with its successors in such capacity, the "Agent") for the
Participants.  

RECITALS

                A.     Lessee, Lessor, Agent and Participants are parties to a
Participation Agreement dated as of December 17, 2002, as amended by a First
Amendment to Participation Agreement dated as of January 31, 2003 and Second
Amendment to Participation Agreement dated as of July 21, 2003 (collectively,
the "Participation Agreement").

                B.     Lessee has requested that the Lessor, Agent and
Participants amend the Participation Agreement and certain other of the
Operative Documents, and Lessor, Agent and Participants have agreed, subject to
satisfaction of the conditions set forth herein, to add or modify certain
definitions and to modify certain covenants of Lessee.

                C.     Each capitalized term used but not otherwise defined
herein shall have the meaning ascribed thereto in Appendix 1 to the
Participation Agreement, as amended by this Amendment.

                NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1
AMENDMENTS TO PARTICIPATION AGREEMENT

                This Amendment shall be deemed to be an amendment to the
Participation Agreement and shall not be construed in any way as a replacement
or substitution therefor.  All of the terms and conditions of, and terms defined
in, this Amendment are hereby incorporated by reference into the Participation
Agreement as if such terms and provisions were set forth in full therein.

                1.1     Section 10.2(k)(iii) of the Participation Agreement is
amended and restated in its entirety as follows:

                 

          “(iii)    Adjusted Leverage Ratio.  Permit the Adjusted Leverage
Ratio, determined on the last day of any fiscal quarter of Lessee (measured on a
rolling four quarter basis for the trailing four fiscal quarters), to be greater
than 2.50:1.00.”

--------------------------------------------------------------------------------

                1.2     Section 10.2(k)(iv) of the Participation Agreement is
amended and restated in its entirety as follows:

                 

          "(iv)  Minimum Consolidated EBITDA.  Permit Consolidated EBITDA,
(measured on a rolling four quarter basis for the trailing four fiscal quarters)
as of the last day of any fiscal quarter of Lessee, to be less than
$40,000,000."

                1.3     Section 10.2(k)(vi) of the Participation Agreement is
amended and restated in its entirety as follows:

                 

           “(vi)    Maximum Capital Expenditures.  Permit capital expenditures
(as determined pursuant to GAAP) of Lessee and its Subsidiaries on a
consolidated basis to exceed $35,000,000 for any fiscal year of Lessee.”

                1.4     Section 10.2(k)(vii) of the Participation Agreement is
amended and restated in its entirety as follows:

                 

           “(vii)   Minimum Unrestricted Cash.  Permit Lessee’s Consolidated
Cash Balance (as defined in Section 10.1(b)(ii) at any time to fall below
$100,000,000.  During the first two months of each fiscal quarter in which the
Consolidated Cash Balance is less than $200,000,000, Lessee shall maintain a
minimum Consolidated Cash Balance of $100,000,000 deposited in domestic accounts
subject to the Deposit Account Control Agreements and Securities Account Control
Agreements (“Lender Controlled Accounts”).  During the third month of each
fiscal quarter and on the final day of the then fiscal quarter in which the
Consolidated Cash Balance is less than $200,000,000, Borrower shall maintain a
minimum Consolidated Cash Balance of $50,000,000 deposited in the Lender
Controlled Accounts.  During any period in which the Consolidated Cash Balance
is equal to or greater than $200,000,000, Lessee shall maintain a minimum
Consolidated Cash Balance of $50,000,000 deposited in Lender Controlled
Accounts. The covenant that Lessee shall not permit its overall Consolidated
Cash Balance to fall below $100,000,000 shall apply at all times and shall be
tested monthly in accordance with such reports.”

                1.5     The Compliance Certificate required to be delivered by
Lessee shall be in the form attached as Attachment 1 is substituted in place of
and shall supersede the Compliance Certificate set forth in Exhibit L to the
Participation Agreement.

                1.6     The schedule appended hereto as Attachment 2 is
substituted in place of and shall supersede Schedule 2 to the Compliance
Certificate set forth in Exhibit L to the Participation Agreement.

                1.7     The schedule appended hereto as Attachment 3 is
substituted in place of and shall supersede Schedule 8.3(d) to the Participation
Agreement.

--------------------------------------------------------------------------------

                1.8     The following definitions of “Consolidated EBITDA” and
"Loan Documents" contained in Appendix 1 to the Participation Agreement are
amended and restated in their entirety as follows:

                 

           ““Consolidated EBITDA” means the sum of the following, provided that
the items contained in (b) through (h) below shall be added to (a) only to the
extent they have been deducted in calculating, and therefore form no portion of,
Consolidated Net Income:

 

 

  a)     

Consolidated Net Income, provided that there shall be excluded from such
Consolidated Net Income the following:  (i) all gains and all losses realized by
Lessee and its Subsidiaries upon the sale or other disposition (including,
without limitation, pursuant to sale and leaseback transactions) of property or
assets that are not sold or otherwise disposed of in the ordinary course of
business, or pursuant to the sale of any capital stock held by Lessee or any
Subsidiary, and  (ii) all items of gain or income that are properly classified
as extraordinary in accordance with GAAP or are unusual or non-recurring; and

 

 

 

 

  b)

Consolidated Interest Charges; and

 

 

 

 

  c)

The amount of taxes used or included in the determination of such Consolidated
Net Income; and

 

 

 

  d)

The amount of depreciation and intangible/goodwill amortization expense deducted
in determining such Consolidated Net Income, including any impairment of
intangible/goodwill as defined under FAS 142 and FAS 144; and

 

 

 

  e)

Any non-cash stock or restricted stock based compensation charges per GAAP; and

 

 

 

  f)

Cash or non-cash charges related to restructuring, discontinued operations, and
extraordinary items, including, but not limited to, facilities and personnel
reductions or exit of a business or products in an amount not to exceed
$10,000,000 in the aggregate for any fiscal year; and

 

 

 

  g)

Non-cash impairment charges on Lessee-owned buildings or buildings subject to
synthetic leases; and

 

 

 

  h)

Non-cash charges related to in-process research and development. ”

 

 

 

                 

           “”Loan Documents.  The definition of “Loan Documents” contained in
Appendix 1 to the Participation Agreement is amended and restated in its
entirety as follows:

           “"Loan Documents" means the Credit Agreement, entered into as of
December 17, 2002, among the Lessee as Borrower, KeyBank National Association as
Administrative Agent, and KeyBank National Association as letter of credit
issuing lender, General Electric Capital Corporation as Syndication Agent,
Silicon Valley Bank as Documentation Agent and the other financial institutions
party thereto, and each note, letter of credit application, request for,
extension of credit, certificate, fee letter and other instrument or agreement
from time to time executed by the Lessee or any of its Subsidiaries and
delivered in connection with such agreement, and all amendments, modifications
and extensions thereof.”

--------------------------------------------------------------------------------

                1.9     The following definitions of “Deposit Account Control
Agreements” and "Securities Account Control Agreements" and “Lender Controlled
Accounts” are hereby added to Appendix 1 to the Participation Agreement:

                 

           “"Deposit Account Control Agreements" means the respective Deposit
Account Control Agreements to be entered into, in accordance with the terms of
the Loan Documents, among Lessee, as customer, Agent, as secured Party, and the
following, as Depository Banks: Silicon Valley Bank, Union Bank of California,
N.A., and any other depository institutions at which Lessee maintains deposit
accounts from time to time.”

           ““Lender Controlled Accounts” is defined in Section 10.2(k)(vii) of
the Participation Agreement.”

           “"Securities Account Control Agreements" means the respective
Securities Account Control Agreements in commercially reasonable form to be
entered into, in accordance with the terms of the Loan Documents, after the
Closing Date among Lessee, as customer, Agent, as secured party, and the
following, as account holders: Lehman Brothers, Money Market One, Merrill Lynch,
Salomon Smith Barney, Blackrock Provident, Nations Trust Bank, Scudder, AMR
Investments and any other account holders with whom Lessee maintains securities
accounts from time to time.”

                1.10     The following definition of “KeyBank Credit Agreement”
contained in EXHIBIT O to the Participation Agreement is hereby amended and
restated in its entirety as follows:

                 

           “”KeyBank Credit Agreement” means that certain Credit Agreement,
dated as of December 17, 2002, by and among [Quantum Corporation], KeyBank
National Association, as Administrative Agent and Issuing Lender, General
Electric Capital Corporation, as Syndication Agent, Silicon Valley Bank, as
Documentation Agent, and each lender from time to time a party thereto, as
amended and restated, supplemented or otherwise modified form time to time.”

ARTICLE 2
CONDITIONS TO EFFECTIVENESS OF AMENDMENT

                2.1     The effectiveness of this Amendment is subject to the
fulfillment to the satisfaction of the following conditions precedent:

                        (a)   This Amendment duly executed by the Lessee, the
Lessor, the Required Participants and the Agent;

                        (b)   A Third Amendment to the Lease in the form of
Attachment 4, duly executed by Lessor and Lessee and notarized for recording,

                        (c)   A Third Amendment to the Deed of Trust in the form
of Attachment 5, duly executed by Lessor and Agent and notarized for recording;

                        (d)   Agent shall have received appropriate
authorization documents, including borrowing resolutions and certificates of
incumbency, confirming to its satisfaction that all necessary corporate and
organizational actions have been taken to authorize Lessee to enter into this
Amendment; and

                        (e)   Agent shall have received such other documents,
instruments or agreements as Agent may require to effectuate the intents and
purposes of this Amendment.

--------------------------------------------------------------------------------

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

                Lessee hereby represents and warrants to Lessor, Agent and the
Participants that:

                3.1     After giving effect to the amendment of the
Participation Agreement pursuant to this Amendment and the consummation of the
transactions contemplated hereby (i) each of the representations and warranties
set forth in Section 8.3 of the Participation Agreement and in the other
Operative Documents are true and correct in all material respects as if made on
the date hereof except to the extent such representations and warranties
specifically refer to an earlier date in which case they shall be true and
correct in all material respects as of such earlier date (with references to the
Participation Agreement being deemed to include this Amendment), and (ii) there
exists no Lease Event of Default or Potential Lease Default under the Operative
Documents after giving effect to this Amendment.

                3.2     Lessee has the corporate power and authority and legal
right to make, deliver the amendments described herein, and to perform the
obligations of its part to be performed under the Participation Agreement as
amended hereby and the amendments described herein.  Lessee has taken all
necessary action to authorize the execution, delivery and performance of this
Amendment and the amendments described herein.  No consent or authorization of,
filing with, or other act by or in respect of any Governmental Authority is
required in connection with the execution, delivery, performance, validity or
enforceability of this Amendment or the amendments described herein or the
performance by Lessee of the Participation Agreement as amended hereby.

                3.3     This Amendment and the Participation Agreement as
amended hereby are, or upon delivery thereof to Agent will be, the legal, valid
and binding obligations of Lessee, enforceable against Lessee in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors'
rights generally.

--------------------------------------------------------------------------------

ARTICLE 4
MISCELLANEOUS

                4.1     The Participation Agreement, the other Operative
Documents and all agreements, instruments and documents executed and delivered
in connection with any of the foregoing shall each be deemed to be amended
hereby to the extent necessary, if any, to give effect to the provisions of this
Amendment.  Except as so amended hereby, the Participation Agreement and the
other Operative Documents shall remain in full force and effect in accordance
with their respective terms.

                4.2     Lessee agrees to pay Agent on demand for all reasonable
expenses, including reasonable fees and costs of attorneys and costs of
recordation and title insurance, incurred by Agent in connection with the
preparation, negotiation and execution of this Amendment and any document
required to be furnished hereunder.

                4.3     This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same instrument.

 

                IN WITNESS WHEREOF, the undersigned have executed this Amendment
as of the date set forth in the preamble hereto.

 

 

                                                                                                                                   

QUANTUM CORPORATION, a Delaware corporation, as Lessee

By: /s/ Michael J. Lambert                           
Name: Michael J. Lambert                            
Title: CFO                                             

 

KEYBANK NATIONAL ASSOCIATION, as Agent

By: /s/ Robert W. Boswell                           
Name: Robert W. Boswell                            
Title: Vice President                                   

  

KEYBANK NATIONAL ASSOCIATION, as Participant

By: /s/ Robert W. Boswell                           
Name: Robert W. Boswell                            
Title: Vice President                                   

 

FLEET NATIONAL BANK, as Participant

By: /s/ Greg Roux                                       
Name: Greg Roux                                       
Title: Managing Director                             

 

SELCO SERVICE CORPORATION, as Lessor

By:  /s/ Donald C. Davis                              
Name:  Donald C. Davis                              
Title:  Vice President                                 

 

SELCO SERVICE CORPORATION, as Participant

By:  /s/ Donald C. Davis                              
Name:  Donald C. Davis                              
Title:  Vice President                                 

 

COMERICA BANK, as Participant

By:   /s/ Philip Koblis                                  
Name: Philip Koblis                                    
Title: Vice President                                   